The opinion of the court was delivered by
Roycje, Ch. J.
The ground of complaint in this ease was the alleged want of jurisdiction in the magistrate to render the judgment, and issue the execution, which the plaintiffs sought to have vacated. The original proceedings were had, while the statute limited the jurisdiction of a justice, in the trustee process, to eases where the matter in demand between the plaintiff and principal defendant did not exceed the sum of forty dollars. The complainants alleged, that the action before the justice was debt on judgment, demanding in damages the sum of fifty dollars; and they added an averment, that he had not jurisdiction of the suit, but gave no description of the judgment, on which the action was founded.
To establish the truth of the complaint, in answer to the plea of not guilty, the plaintiffs produced in evidence the record in the action before the justice ; by which it appeared, that the amount of the judgment then declared on was considerably less than forty dollars, but that the declaration concluded with ah ad damnum of fifty dollars. It is now claimed, that the substance of the complaint was proved by that record ; and that, in conformity with intimations of *594this court, to be found in Harding v. Craigie, 8 Vt. 501, and some other cases, the issue should have been found for the plaintiffs, without regard to the legal sufficiency of the matters alleged.
But it is only in cases, where the declaration does not otherwise limit the extent of the plaintiff's claim, that the ad damnum is taken as the proper evidence of it, or as a test of apparent jurisdiction. And in the action before the justice, the demand was defined with certainty upon the face of the declaration, — being limited by law to the amount of the judgment there described, and the interest upon it. So that any claim in damages for a greater amount was a claim for what the law could not give; and the excess should therefore be treated as unmeaning, for any purpose of affecting jurisdiction. It follows, that the evidence adduced, instead of sustaining, conclusively disproved, the averment, that the justice had not jurisdiction. And hence the finding and judgment in favor of the defendant were justified and required by the proof.
Judgment affirmed.